DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to Applicant's correspondence(s) submitted 04/01/2021. In the paper of 04/01/2021, Applicants amended claims 1-2, 4-5, 8-10, 12-13, 16 and 26 and added new claims 17-20. 
Status of the claims
Claims 1-20 are pending. 

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is now withdrawn based on amendments made to claims 1-2, 4-5 and 8.
The rejection of claims 8 and 16 under 35 U.S.C. 101 is now withdrawn based on amendments made to claims 8 and 16.
The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Warner et al. (April 2013, Antimicrobial agents and chemotherapy, 57(4), pp.1935-1937) in view of DeLeo, et al., (2014, Proceedings of the National Academy of Sciences, 111(13), pp. 4988-4993), An et al. (US2003/0050470) and SantaLucia et al. (2007, HumanaPress: pp 3-33) is now withdrawn based on amendments made to claims 1, 4, 9 and 12.
The rejection of claims 1, 2, 6-10 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,214,782 in view of Chen et al. (2014, MBio, 5(3) pp 1-8) or Deleo et al. (2014, PNAS, 111(13), pp.4988-4993) is now withdrawn based on amendments made to claims 1, 4, 9 and 12. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The teachings of the closest prior art reference(s) are stated in the 35 U.S.C 103 rejection in the Non-Final paper of 10/01/2020.
The prior art do not teach or suggest a method of detecting a carbapenem-resistant Enterobacteriaceae strain of Klebsiella pneumoniae by amplifying a first target sequence using SEQ ID NOS 1-2 and sequencing the amplified nucleic acids and detecting a C101 to T single nucleotide polymorphism of a marR gene of the Klebsiella pneumoniae so as to confirm the presence of a ST258 strain of Klebsiella pneumonia. 
The prior art also do not teach or suggest a method of detecting a CG258 strain of Klebsiella pneumoniae by amplifying a target using SEQ ID NOS:5-6, sequencing the amplified nucleic acids and detecting a C408 to T single nucleotide polymorphism of a marR gene of Klebsiella pneumonia so as to confirm the presence of a CG258 strain of Klebsiella pneumonia.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 6, 2021